OMB APPROVAL OMB Number: 3235-0578 Expires:April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22213 AlphaMark Investment Trust (Exact name of registrant as specified in charter) 250 Grandview Drive, Suite 175Ft. Mitchell, Kentucky (Address of principal executive offices) (Zip code) Wade R. Bridge, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:August 31, 2012 Date of reporting period: November 30, 2011 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS November 30, 2011 (Unaudited) COMMON STOCKS - 97.6% Shares Value Consumer Discretionary - 12.0% Auto Components - 2.2% Autoliv, Inc. $ Hotels, Restaurants & Leisure - 3.0% McDonald's Corp. Media - 3.6% Discovery Communications, Inc. - Class A * Specialty Retail - 3.2% Ross Stores, Inc. Consumer Staples - 2.7% Personal Products - 2.7% Estée Lauder Cos., Inc. (The) - Class A Energy - 5.2% Oil, Gas & Consumable Fuels - 5.2% CNOOC Ltd. - ADR Exxon Mobil Corp. Financials - 10.8% Capital Markets - 3.2% TD Ameritrade Holding Corp. Consumer Finance - 3.6% American Express Co. Diversified Financial Services - 4.0% IntercontinentalExchange, Inc. * Health Care - 19.6% Biotechnology - 7.8% Amgen, Inc. Biogen Idec, Inc. * Health Care Providers & Services - 4.1% Humana, Inc. Pharmaceuticals - 7.7% Novo Nordisk A/S - ADR Perrigo Co. See accompanying notes to Schedules of Investments ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.6% (Continued) Shares Value Industrials - 13.4% Aerospace & Defense - 2.7% L-3 Communications Holdings, Inc. $ Commercial Services & Supplies - 2.2% Waste Management, Inc. Electrical Equipment - 2.9% Rockwell Automation, Inc. Machinery - 5.6% Flowserve Corp. Joy Global, Inc. Information Technology - 24.6% Computers & Peripherals - 7.2% Apple, Inc. * EMC Corp. * SanDisk Corp. * Electronic Equipment, Instruments & Components - 4.5% Amphenol Corp. - Class A Corning, Inc. Internet Software & Services - 5.9% eBay, Inc. * Google, Inc. - Class A * Semiconductors & Semiconductor Equipment - 2.4% Broadcom Corp. - Class A * Software - 4.6% Oracle Corp. Rovi Corp. * Materials - 4.3% Chemicals - 1.4% Potash Corp. of Saskatchewan, Inc. Metals & Mining - 2.9% Cliffs Natural Resources, Inc. See accompanying notes to Schedules of Investments ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.6% (Continued) Shares Value Telecommunication Services - 5.0% Diversified Telecommunication Services -5.0% Telefônica Brasil S.A. - ADR $ Verizon Communications, Inc. Total Common Stocks (Cost $12,120,455) $ MONEY MARKET FUNDS - 0.8% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.13% (a) $ Invesco Liquid Assets Portfolio (The) - Institutional Class, 0.16% (a) Total Money Market Funds (Cost $124,310) $ Total Investments at Value — 98.4% (Cost $12,244,765) $ Other Assets in Excess of Liabilities — 1.6% Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) The rate shown is the 7-day effective yield as of November 30, 2011. See accompanying notes to Schedules of Investments ALPHAMARK SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS November 30, 2011 (Unaudited) COMMON STOCKS - 90.0% Shares Value Consumer Discretionary - 11.8% Leisure Equipment & Products - 3.9% Sturm Ruger & Co., Inc. $ Textiles, Apparel & Luxury Goods - 7.9% Deckers Outdoor Corp. * PVH Corp. Consumer Staples - 6.7% Beverages - 3.1% Viña Concha y Toro S.A. - ADR Personal Products - 3.6% Inter Parfums, Inc. Energy - 3.5% Oil, Gas & Consumable Fuels - 3.5% Berry Petroleum Co. - Class A Financials - 11.0% Consumer Finance - 7.5% Credit Acceptance Corp. * EZCORP, Inc. - Class A * Diversified Financial Services - 3.5% MarketAxess Holdings, Inc. Health Care - 15.1% Biotechnology - 3.8% SciClone Pharmaceuticals, Inc. * Health Care Technology - 7.5% Medidata Solutions, Inc. * Transcend Services, Inc. * Pharmaceuticals - 3.8% Questcor Pharmaceuticals, Inc. * Industrials - 3.6% Electrical Equipment - 3.6% AZZ, Inc. See accompanying notes to Schedules of Investments ALPHAMARK SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.0% (Continued) Shares Value Information Technology - 34.5% Communications Equipment - 4.1% NETGEAR, Inc. * $ Computers & Peripherals - 3.6% 3D Systems Corp. * Internet Software & Services - 6.7% comScore, Inc. * NIC, Inc. IT Services - 8.1% ExlService Holdings, Inc. * Wright Express Corp. * Semiconductors & Semiconductor Equipment - 3.8% Spreadtrum Communications, Inc. - ADR Software - 8.2% Ebix, Inc. Monotype Imaging Holdings, Inc. * Materials - 3.8% Chemicals - 3.8% Balchem Corp. Total Common Stocks (Cost $12,354,176) $ MONEY MARKET FUNDS - 1.7% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.13% (a) $ Invesco Liquid Assets Portfolio (The) - Institutional Class, 0.16% (a) Total Money Market Funds (Cost $298,351) $ Total Investments at Value — 91.7% (Cost $12,652,527) $ Other Assets in Excess of Liabilities — 8.3% Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) The rate shown is the 7-day effective yield as of November 30, 2011. See accompanying notes to Schedules of Investments ALPHAMARK INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS November 30, 2011 (Unaudited) 1.Securities Valuation The portfolio securities of AlphaMark Large Cap Growth Fund and AlphaMark Small Cap Growth Fund (the “Funds”) are valued as of the close of business of the regular session of trading on the New York Stock Exchange (normally 4:00 p.m., Eastern time). Securities which are traded on stock exchanges are valued on the basis of their last sales prices on the exchanges on which they are primarily traded, or, if not traded on a particular day, at the closing bid price.Securities quoted by NASDAQ are valued at the NASDAQ Official Closing Price or, if not traded on a particular day, at the last bid price as reported by NASDAQ.Securities traded in the over-the-counter market are valued at the last sale price, if available, otherwise, at the mean of the closing bid and ask prices.Securities and other assets for which market quotations are not readily available or are considered to be unreliable due to significant market or other events are valued at their fair value as determined in good faith in accordance with consistently applied procedures established by and under the general supervision of the Board of Trustees and will be classified as Level 2 or 3 (see below) within the fair value hierarchy, depending on the inputs used.The fair value of securities with remaining maturities of 60 days or less has been determined in good faith by the Board of Trustees to be represented by amortized cost value, absent unusual circumstances. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Funds’ investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Funds’ investments by security type, as of November 30, 2011: AlphaMark Large Cap Growth Fund Level 1 Level 2 Level 3 Total Common Stocks $ $
